cca_2017090108275854 id uilc number release date from sent friday september am to cc bcc subject re tamis cf here’s some analysis to get you started if you need additional help let me know a supplemental claim will not generally be considered an amendment if the irs took final action on the original claim but there are certain narrow exceptions to the rule concerning final action by the irs for example the irs’s disallowance of a claim will not constitute final action by the irs if the irs did not fully consider all grounds for the refund 289_us_28 in bemis bros bag co the irs denied a claim_for_refund by rejecting one of the three grounds stated in the claim while overlooking two independent grounds for the claim id pincite the taxpayer then submitted an amended claim reiterating the grounds stated in the original claim the supreme court held that the claim as amended was timely the irs has adopted this exception in this regard irm b contains the following exception where the service’s final action was insufficient there is a narrow exception to the rule concerning the effect of the service’s disallowance of a claim the disallowance will not constitute final action if the service did not fully consider all grounds for the refund and the taxpayer asks for reconsideration of those grounds 289_us_28 the service overlooked two independent grounds for the claim ------------------- ---------------- ----------------------------------------- ------------- ----------
